Mr. Justice Dever delivered the opinion of the court. 2. Principal and agent, § 11*—when contract with collection agency may he rescinded hy principal. In an action to recover the amount which plaintiff claimed accrued to him under a written contract under which the defendant turned over to the plaintiff various accounts for collection, and 'agreed that as compensation the entire proceeds of one of the claims and a proportionate, part of the other claims collected should be retained by the plaintiff as compensation, where the plaintiff collected only the one account of which he was to keep the entire proceeds, and kept the same and did nothing as to the other accounts for about ten years, and the particular account which was the basis of plaintiff’s suit was collected by another attorney ten years after the contract was entered into by plaintiff, held that the contract was not an assignment of the accounts, but merely a contract of employment, and that the defendant had the right to rescind such contract by reason of the failure of the plaintiff to use diligence in its performance.